Title: To James Madison from B. Johnston, 4 December 1786
From: Johnston, B.
To: Madison, James


Sir
Richmd. 4th. Decr. 1786
Permit me Sir through this mean’s (to save a long information by Personal interview) to inform you of a Peice of conduct, which at a Nother day may prove injuriou’s to the State of Virginia. “Some time ago the state of Virga. appointed a Mr. Parker Surveyor for the Commonwealth, to Assist in Surveying the Land ceeded to Congress, for that purpose Capt. Hutchings was to Superintend, that business.” The Gentlemen (or Most of them) Met in the year 1785. & in the Winter declined. They have Met again and are Now surveying, there being No Capt Parker, or any other for the state of Virginia, Capt Hutchings ‘Agreeable to a Resolution of Congress’ has Appointed a Deputy for the state of Virginia Who Probably may not be an Inhabitant of Virga. And as at Another day Virginia may Want a Categorical Account of the proceedings to the Westward, I thought it my duty to inform you, or some other knowing hand, that you may the More Maturely consider thereof. Excuse the Liberty I’ve taken and believe me to be Sir Yr. Mo. Obdt Hble Servt.
B. Johnston
